            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 1 of 12



1    KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
2    GIA L. CINCONE (State Bar No. 141668)
     RYAN T. BRICKER (State Bar No. 269100)
3    BEATRICE O'NEIL STRNAD (State Bar No. 327791)
     Two Embarcadero Center, Suite 1900
4    San Francisco, California 94111
     Telephone: (415) 576-0200
5    Facsimile: (415) 576-0300
     Email:      ggilchrist@kilpatricktownsend.com
6                gcincone@kilpatricktownsend.com
                 rbricker@kilpatricktownsend.com
7                bstrnad@kilpatricktownsend.com
8    Attorneys for Plaintiff
     LEVI STRAUSS & CO.
9
10                                 UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12   LEVI STRAUSS & CO., a Delaware Corporation,             Case No. 21-cv-1085
13
                           Plaintiff,                        COMPLAINT FOR TRADEMARK
14                                                           INFRINGEMENT, UNFAIR
                    v.                                       COMPETITION, DILUTION, AND
15                                                           BREACH OF CONTRACT
     OVADIA & SONS, INC., a New York                         (INJUNCTIVE RELIEF SOUGHT)
16   Corporation,
                                                             JURY TRIAL DEMAND
17                         Defendant.
18

19          This lawsuit is necessary to stop Defendant Ovadia & Sons, Inc. (“Ovadia”) from misusing and

20   trading on Plaintiff Levi Strauss & Co.’s (“LS&Co.”) famous trademarks, and its related reputation

21   and goodwill. Ovadia is selling garments, including shirts and jackets, bearing pocket tab designs that

22   mimic LS&Co.’s iconic Tab trademark. When LS&Co. addressed this same conduct with Ovadia in

23   2019, Ovadia promised that it would cease all use of its infringing and dilutive designs. LS&Co. has

24   found, however, that Ovadia has resumed promoting and selling garments bearing the very pocket tab

25   designs it agreed to stop. This lawsuit is necessary to stop Ovadia’s willful infringement and violation

26   of the parties’ agreement. LS&Co. complains as follows:

27                 JURISDICTION, VENUE, AND INTRA-DISTRICT ASSIGNMENT

28          1.      Plaintiff LS&Co.’s claims arise under the Trademark Act of 1946 (the Lanham Act),

     COMPLAINT – Case No. 21-cv-1085                                                                  -1-
               Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 2 of 12



1    as amended by the Trademark Dilution Revision Act of 2006 (15 U.S.C. §§ 1051, et seq.). This
2    Court has jurisdiction over such claims pursuant to 28 U.S.C. §§ 1338(a) and 1338(b) (trademark
3    and unfair competition), 28 U.S.C. § 1331 (federal question) and 15 U.S.C. § 1121 (Lanham Act).
4    This Court has supplemental jurisdiction over the remaining state law claims under 28 U.S.C.
5    § 1367.
6            2.      LS&Co. is informed and believes that venue is proper in this Court under 28 U.S.C.
7    § 1391(b) because Ovadia transacts affairs in this district, and because a substantial part of the events
8    giving rise to the claims asserted arose in this district.
9            3.      Intra-district assignment to any division of the Northern District is proper under Local
10   Rule 3-2(c) and the Assignment Plan of this Court as an “Intellectual Property Action.”
11                                                   PARTIES
12           4.      LS&Co. is a Delaware corporation with its principal place of business at Levi’s Plaza,
13   1155 Battery Street, San Francisco, California 94111. Operating since approximately the 1850s,
14   LS&Co. is one of the oldest and best known apparel companies in the world. It manufactures,
15   markets, and sells a variety of apparel, including its traditional LEVI’S® brand products.
16           5.      LS&Co. is informed and believes that defendant Ovadia. is a New York corporation
17   with its principal place of business at 577 Broadway, 2nd Floor New York, New York 10012.
18           6.      Ovadia manufactures, distributes, and/or sells, or has manufactured, distributed,
19   and/or sold apparel, including shirts, jackets and pants, under the brand name Ovadia which are
20   offered for sale and sold throughout the United States, including in this judicial district. Ovadia has
21   authorized, directed, and/or actively participated in the wrongful conduct alleged herein.
22           7.      On August 6, 2019, LS&Co. and Ovadia settled a dispute regarding Ovadia’s use of
23   an infringing pocket tab. Ovadia has violated the terms of its agreement, and has resumed selling
24   apparel, including shirts and jackets, bearing infringing tab designs that infringe LS&Co.’s
25   trademarks.
26                     FACTS AND ALLEGATIONS COMMON TO ALL CLAIMS
27   LS&Co.’s Tab Trademark
28           8.      LS&Co. marks its LEVI’S® brand products with trademarks that are famous around

     COMPLAINT – Case No. 21-cv-1085                                                                     -2-
             Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 3 of 12



1    the world. For many years prior to the events giving rise to this Complaint and continuing to the
2    present, LS&Co. annually has spent great amounts of time, money, and effort advertising and
3    promoting the products on which its trademarks are used and has sold hundreds of millions of these
4    products all over the world, including throughout the United States and in California. Through these
5    investments and large sales, LS&Co. has created considerable goodwill and a reputation for quality
6    products. LS&Co. continuously has used these trademarks, some for well over a century, to
7    distinguish its products.
8           9.      Most of LS&Co.’s trademarks are federally registered; all are in full force and effect,
9    valid and protectable, and exclusively owned by LS&Co. LS&Co. continuously has used each of its
10   trademarks, from the registration date or earlier, until the present and during all time periods relevant
11   to LS&Co.’s claims.
12          10.     Among its marks, LS&Co. owns the famous Tab Device Trademark (the “Tab
13   trademark”), which consists of a textile marker or other material sewn into one of the regular
14   structural seams of the garment. LS&Co. uses the Tab trademark on LEVI’S® jeans, pants, jackets,
15   shirts, and a variety of other clothing products.
16          11.     LS&Co. began to display the Tab trademark on the rear pocket of its pants in 1936
17   when its then National Sales Manager, Leo Christopher Lucier, proposed placing a folded cloth
18   ribbon in the structural seams of the rear pocket. The purpose of this “tab” was to provide “sight
19   identification” of LS&Co.’s products. Given the distinctiveness of the Tab trademark, Mr. Lucier
20   asserted that “no other maker of overalls can have any other purpose in putting a colored tab on an
21   outside patch pocket, unless for the express and sole purpose of copying our mark, and confusing the
22   customer.”
23          12.     LS&Co. owns, among others, the following United States and California
24   Registrations for its Tab trademark, attached as Exhibit A. The United States Registrations have
25   become incontestable under the provisions of 15 U.S.C. § 1065.
26                  a.      U.S. Registration No. 516,561 (first used as early as September 1, 1936;
27                          registered October 18, 1949);
28                  b.      U.S. Registration No. 1,157,769 (first used as early as September 1,

     COMPLAINT – Case No. 21-cv-1085                                                                    -3-
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 4 of 12



1                          1936; registered June 16, 1981);
2                   c.     U.S. Registration No. 2,791,156 (first used as early as September 1,
3                          1936; registered December 9, 2003);
4                   d.     U.S. Registration No. 356,701 (first used as early as September 1, 1936;
5                          registered May 10, 1938);
6                   e.     U.S. Registration No. 577,490 (first used as early as September 1, 1936;
7                          registered July 21, 1953);
8                   f.     U.S. Registration No. 774,625 (first used as early as May 22, 1963;
9                          registered August 4, 1964);
10                  g.     U.S. Registration No. 775,412 (first used as early as October 9, 1957;
11                         registered August 18, 1964);
12                  h.     U.S. Registration No. 2,726,253 (first used as early as March 7, 1969;
13                         registered June 17, 2003); and
14                  i.     California Registration No. 052312 (first used as early as March 7,
15                         1969; registered June 12, 1974).
16          13.     The Tab trademark is valid and protectable, and exclusively owned by LS&Co. The
17   Tab trademark is famous and recognized around the world and throughout the United States by
18   consumers as signifying authentic, high quality LEVI’S® garments. The Tab trademark became
19   famous prior to Ovadia’s conduct that is the subject of this Complaint.
20          14.     Examples of LS&Co.’s use of its Tab trademark on LEVI’S® garments are attached as
21   Exhibit B.
22   Ovadia’s Infringement of LS&Co.’s Trademarks
23          15.     Beginning at some time in the past and continuing until the present, (except,
24   potentially, for a period immediately following the parties’ settlement, as part of Ovadia’s scheme to
25   induce LS&Co.’s reliance on that agreement), Ovadia has manufactured, promoted, and sold
26   garments that infringe and dilute LS&Co.’s trademarks.
27          16.     In particular, Ovadia has manufactured, sourced, marketed, and/or sold shirts and
28   jackets bearing pocket tab devices that are highly similar to LS&Co.’s Tab trademark (hereinafter

     COMPLAINT – Case No. 21-cv-1085                                                                  -4-
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 5 of 12



1    “Ovadia Tab”) and are likely to confuse consumers about the source of Ovadia’s products and/or a
2    relationship between Ovadia and LS&Co. Ovadia began using the Ovadia Tab long after the Tab
3    trademark became famous. Images of examples of Ovadia’s products bearing the Ovadia Tab are
4    attached to this Complaint as Exhibit C.
5           17.     LS&Co. challenged Ovadia’s use of the Ovadia Tab in 2019. To resolve that dispute,
6    Ovadia and LS&Co. entered into a settlement agreement. Through that agreement, Ovadia promised
7    to cease all promotion, offer, display, and sale of products bearing the Ovadia Tab by a deadline that
8    has now lapsed (among other representations, warranties, and promises). After the deadline for
9    cessation of Ovadia’s use of the Ovadia Tab, LS&Co. discovered that Ovadia continued to promote
10   and sell products bearing the Ovadia Tab on the company’s website at ovadiany.com. LS&Co.
11   raised the issue with Ovadia’s counsel, and was told that the matter had been addressed and the sales
12   had permanently stopped. Ovadia entered into a settlement agreement with LS&Co., and made
13   additional assurances, in order to induce LS&Co.’s reliance on Ovadia’s promises, and to discourage
14   LS&Co. from seeking further relief at the time. LS&Co. relied on Ovadia’s commitments and
15   promises.
16          18.     Approximately one year after receiving the second promise from Ovadia’s counsel,
17   LS&Co. discovered that Ovadia resumed its promotion, offer, display and sale of products bearing
18   the Ovadia Tab on its website and at retailers. Ovadia’s resumed conduct has harmed LS&Co., as
19   described in this Complaint. Images showing examples of Ovadia’s resumed sales are attached to
20   this Complaint as Exhibit D.
21          19.     LS&Co. is informed and believes that Ovadia has manufactured, marketed, and sold
22   products bearing the Ovadia Tab, and has obtained and continues to profit from these sales.
23          20.     Ovadia’s actions have caused and will cause LS&Co. irreparable harm for which
24   money damages and other remedies are inadequate. Unless Ovadia is restrained by this Court, it will
25   continue and/or expand its illegal activities and otherwise continue to cause great and irreparable
26   damage and injury to LS&Co. by, among other things:
27                  a.      Depriving LS&Co. of its statutory rights to use and control use of its
28                          trademarks;

     COMPLAINT – Case No. 21-cv-1085                                                                   -5-
             Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 6 of 12



1                    b.      Creating a likelihood of confusion, mistake, and deception among
2                            consumers and the trade as to the source of the infringing products;
3                    c.      Causing the public falsely to associate LS&Co. with Ovadia and/or its
4                            products, or vice versa;
5                    d.      Causing incalculable and irreparable damage to LS&Co.’s goodwill and
6                            diluting the capacity of its Tab trademark to differentiate LEVI’S®
7                            products from others;
8                    e.      Causing LS&Co. to lose sales of its genuine clothing products; and
9                    f.      Causing others to believe that the distinctive features of the Tab
10                           trademark may be misappropriated for their use.
11           21.     Accordingly, in addition to other relief sought, LS&Co. is entitled to injunctive relief
12   against Ovadia, its affiliates, licensees, subsidiaries, and all persons acting in concert with it.
13                                             FIRST CLAIM
                                FEDERAL TRADEMARK INFRINGEMENT
14                               (15 U.S.C. §§ 1114-1117; Lanham Act § 32)
15           22.     LS&Co. realleges and incorporates by reference each of the allegations contained in
16   paragraphs 1 through 21 of this Complaint.
17           23.     Without LS&Co.’s consent, Ovadia has used, in connection with the sale, offering for
18   sale, distribution, or advertising of its products, designs that infringe upon LS&Co.’s registered Tab
19   trademark.
20           24.     These acts of trademark infringement have been committed with the intent to cause
21   confusion, mistake, or deception, cause harm to LS&Co. and consumers, and are in violation of
22   15 U.S.C. § 1114.
23           25.     As a direct and proximate result of Ovadia’s infringing activities, LS&Co. is entitled
24   to recover Ovadia’s unlawful profits and LS&Co.’s substantial damages under 15 U.S.C. 1117(a).
25           26.     Ovadia’s infringement of LS&Co.’s Tab trademark is an exceptional case and was
26   intentional, entitling LS&Co. to treble the amount of its damages and Ovadia’s profits, and to an
27   award of attorneys’ fees under 15 U.S.C. §§ 1117(a).
28           27.     LS&Co. is entitled to injunctive relief pursuant to 15 U.S.C. 1116(a).

     COMPLAINT – Case No. 21-cv-1085                                                                       -6-
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 7 of 12



                                              SECOND CLAIM
1                                   FEDERAL UNFAIR COMPETITION
                             (False Designation of Origin and False Description)
2                                 (15 U.S.C. § 1125(a); Lanham Act § 43(a))
3           28.      LS&Co. realleges and incorporates by reference each of the allegations contained in
4    paragraphs 1 through 27 of this Complaint.
5           29.      Ovadia’s use of the Ovadia Tab tends falsely to describe its products within the
6    meaning of 15 U.S.C. § 1125(a)(1). Ovadia’s conduct is likely to cause confusion, mistake, or
7    deception by or in the public as to the affiliation, connection, association, origin, sponsorship, or
8    approval of Ovadia’s products, to the detriment of LS&Co. and consumers in violation of 15 U.S.C.
9    § 1125(a)(1).
10          30.      As a direct and proximate result of Ovadia’s infringing activities, LS&Co. is entitled
11   to recover Ovadia’s unlawful profits and LS&Co.’s substantial damages under 15 U.S.C. § 1117(a).
12          31.      Ovadia’s infringement of LS&Co.’s Tab trademark is an exceptional case and was
13   intentional, entitling LS&Co. to treble the amount of its damages and Ovadia’s profits, and to an
14   award of attorneys’ fees under 15 U.S.C. § 1117(a).
15          32.      LS&Co. is entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a).
16                                             THIRD CLAIM
                               FEDERAL DILUTION OF FAMOUS MARKS
17                               (Trademark Dilution Revision Act of 2006)
                                  (15 U.S.C. § 1125(c); Lanham Act § 43(c))
18

19          33.      LS&Co. realleges and incorporates by reference each of the allegations contained in
20   paragraphs 1 through 32 of this Complaint.
21          34.      LS&Co.’s Tab trademark is distinctive and famous within the meaning of the
22   Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c), and was distinctive and famous
23   prior to Ovadia’s conduct as alleged in this Complaint.
24          35.      Ovadia’s conduct is likely to cause dilution of LS&Co.’s Tab trademark by
25   diminishing its distinctiveness in violation of the Trademark Dilution Revision Act of 2006,
26   15 U.S.C. § 1125(c).
27          36.      LS&Co. is entitled to injunctive relief pursuant to 15 U.S.C. §§ 1116(a) and 1125(c).
28   ///

     COMPLAINT – Case No. 21-cv-1085                                                                     -7-
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 8 of 12



                                             FOURTH CLAIM
1                   CALIFORNIA TRADEMARK INFRINGEMENT AND DILUTION
                  (Cal. Bus. & Prof. Code §§ 14200 et seq.; Cal. Bus. & Prof. Code § 14247)
2

3           37.      LS&Co. realleges and incorporates by reference each of the allegations contained in
4    paragraphs 1 through 36 of this Complaint.
5           38.      LS&Co. owns registered and common law rights in its Tab trademark.
6           39.      Ovadia is using the Ovadia Tab, a mark that is identical or nearly identical to the Tab
7    trademark, without the consent of LS&Co. in connection with goods that are identical to LS&Co.’s.
8           40.      LS&Co.’s Tab trademark became famous long before Ovadia began using the Ovadia
9    Tab.
10          41.      Ovadia’s use of the Ovadia Tab is likely to cause consumer confusion about the
11   source of Ovadia’s goods or about a relationship between LS&Co. and Ovadia, and is likely to dilute
12   LS&Co.’s marks, in violation of California Business & Professions Code §§ 14200 et seq., and
13   California Business & Professions Code § 14247.
14          42.      Ovadia infringed and diluted LS&Co.’s Tab trademark with knowledge and intent to
15   cause confusion, mistake, or deception.
16          43.      Ovadia’s conduct is aggravated by that kind of willfulness, wantonness, malice, and
17   conscious indifference to the rights and welfare of LS&Co. for which California law allows the
18   imposition of exemplary damages.
19          44.      Pursuant to California Business & Professions Code §§ 14247 and 14250, LS&Co. is
20   entitled to injunctive relief and damages in the amount of three times Ovadia’s profits and three
21   times all damages suffered by LS&Co. by reason of Ovadia’s manufacture, use, display, or sale of
22   infringing goods.
23                                           FIFTH CLAIM
                                  CALIFORNIA UNFAIR COMPETITION
24                                   (Cal. Bus. & Prof. Code § 17200)
25          45.      LS&Co. realleges and incorporates by reference each of the allegations contained
26   in paragraphs 1 through 44 of this Complaint.
27          46.      Ovadia’s conduct constitutes “unlawful, unfair or fraudulent business act[s] or
28   practice[s] and unfair, deceptive, untrue or misleading advertising” within the meaning of California

     COMPLAINT – Case No. 21-cv-1085                                                                     -8-
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 9 of 12



1    Business & Professions Code section 17200.
2           47.     As a consequence of Ovadia’s actions, LS&Co. is entitled to injunctive relief
3    preventing the conduct alleged in this Complaint.
4                                             SIXTH CLAIM
                                          BREACH OF CONTRACT
5                                            (California Law)
6           48.     LS&Co. realleges and incorporates by reference each of the allegations contained in
7    paragraphs 1 through 47 of this Complaint.
8           49.     Through the parties’ settlement agreement, Ovadia promised that it had stopped
9    selling products bearing the Ovadia Tab by a deadline that has now passed, in exchange for and to
10   induce LS&Co. from continuing to pursue its claims.
11          50.     As a result of Ovadia’s breach of the agreement, LS&Co. suffered damages and, in
12   reliance of Ovadia’s promise, declined to seek further relief that otherwise would have stopped
13   Ovadia’s ongoing infringement and dilution of LS&Co.’s marks.
14          51.     LS&Co. is entitled to damages caused by Ovadia’s breach, an injunction requiring
15   specific performance of Ovadia’s promises, as well as other damages due to LS&Co. based on the
16   terms of the parties’ prior agreement.
17                                        PRAYER FOR JUDGMENT
18          WHEREFORE, LS&Co. prays that this Court grant it the following relief:
19          1.      Adjudge that LS&Co.’s Tab trademark has been infringed by Ovadia in violation of
20   LS&Co.’s rights under common law, 15 U.S.C. § 1114, and/or California law;
21          2.      Adjudge that Ovadia has competed unfairly with LS&Co. in violation of LS&Co.’s
22   rights under common law, 15 U.S.C. § 1125(a), and/or California law;
23          3.      Adjudge that Ovadia’s activities are likely to dilute LS&Co.’s famous Tab trademark
24   in violation of LS&Co.’s rights under common law, 15 U.S.C. § 1125(c), and/or California law;
25          4.      Adjudge that Ovadia and its agents, employees, attorneys, successors, assigns,
26   affiliates, and joint venturers and any person(s) in active concert or participation with it, and/or any
27   person(s) acting for, with, by, through or under it, be enjoined and restrained at first during the
28   pendency of this action and thereafter permanently from:

     COMPLAINT – Case No. 21-cv-1085                                                                       -9-
           Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 10 of 12



1                  a.      In the manufacturing, producing, sourcing, importing, exporting, selling,
2                          buying, offering for sale, distributing, licensing, advertising, or
3                          promoting any goods or services, using any words, symbols or designs
4                          that so resemble LS&Co.’s Tab trademark as to be likely to cause
5                          confusion, mistake or deception, on or in connection with any product
6                          that is not authorized by or for LS&Co., including without limitation,
7                          the Ovadia Tab, or any other approximation of LS&Co.’s trademarks;
8                  b.      Using any word, term, name, symbol, device, or combination thereof,
9                          including without limitation, the Ovadia Tab, that causes or is likely to
10                         cause confusion, mistake, or deception as to the affiliation or association
11                         of Ovadia or its products with LS&Co. or as to the origin of Ovadia’s
12                         goods, or any false designation of origin, false or misleading description
13                         or representation of fact, or any false or misleading advertising;
14                 c.      Claiming trademark rights in the Ovadia Tab or any other word, symbol,
15                         or design that is confusingly similar to the Tab trademark, including by
16                         applying now or in the future for federal registration of trademarks
17                         comprising the Ovadia Tab or any other word, symbol, or design that is
18                         similar to the Tab trademark;
19                 d.      Further infringing the rights of LS&Co. in and to any of its trademarks
20                         in its LEVI’S® brand products or otherwise damaging LS&Co.’s
21                         goodwill or business reputation;
22                 e.      Further diluting the Tab trademark;
23                 f.      Otherwise competing unfairly with LS&Co. in any manner; and
24                 g.      Continuing to perform in any manner whatsoever any of the other acts
25                         complained of in this Complaint;
26          5.     Adjudge that Ovadia breached its agreement with LS&Co
27          6.     Adjudge that Ovadia be required immediately to supply LS&Co.’s counsel with a
28   complete list of individuals and entities from whom or which it purchased, and to whom or which it

     COMPLAINT – Case No. 21-cv-1085                                                                     - 10 -
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 11 of 12



1    sold, offered for sale, distributed, advertised or promoted, infringing products as alleged in this
2    Complaint;
3              7.    Adjudge that Ovadia be required immediately to deliver to LS&Co.’s counsel its
4    entire inventory of infringing products, including without limitation pants, shirts, and any other
5    clothing, packaging, labeling, advertising and promotional material, and all plates, patterns, molds,
6    matrices and other material for producing or printing such items, that are in its possession or subject
7    to its control and that infringe LS&Co.’s trademarks as alleged in this Complaint;
8              8.    Adjudge that Ovadia, within thirty (30) days after service of the judgment demanded
9    herein, be required to file with this Court and serve upon LS&Co.’s counsel a written report under
10   oath setting forth in detail the manner in which it has complied with the judgment;
11             9.    Adjudge that LS&Co. recover from Ovadia its damages and lost profits, and Ovadia’s
12   profits, in an amount to be proven at trial, as well as punitive damages under California law; and
13   damages due to LS&Co. as a result of the terms of the parties’ settlement agreement;
14             10.   Adjudge that Ovadia be required to account for any profits that are attributable to its
15   illegal acts, and that LS&Co. be awarded (1) Ovadia’s profits and (2) all damages sustained by
16   LS&Co., under 15 U.S.C. § 1117, plus prejudgment interest;
17             11.   Adjudge that the amounts awarded to LS&Co. pursuant to 15 U.S.C. § 1117 shall be
18   trebled;
19             12.   Order an accounting of and impose a constructive trust on all of Ovadia’s funds and
20   assets that arise out of its infringing, dilutive, and/or breaching activities;
21             13.   Adjudge that LS&Co. be awarded its costs and disbursements incurred in connection
22   with this action, including LS&Co.’s reasonable attorneys’ fees and investigative expenses; and
23             14.   Adjudge that all such other relief be awarded to LS&Co. as this Court deems just and
24   proper.
25   ///
26   ///
27   ///
28   ///

     COMPLAINT – Case No. 21-cv-1085                                                                       - 11 -
            Case 3:21-cv-01085-TSH Document 1 Filed 02/12/21 Page 12 of 12



     Dated: February 12, 2021                         Respectfully submitted,
1
                                                      KILPATRICK TOWNSEND & STOCKTON LLP
2

3
                                                      By: /s/Ryan T. Bricker
4                                                               Ryan T. Bricker
5                                                     Attorneys for Plaintiff
                                                      LEVI STRAUSS & CO.
6

7

8                                      DEMAND FOR JURY TRIAL
9           Levi Strauss & Co. demands that this action be tried to a jury.
10   Dated: February 12, 2021                         Respectfully submitted,
11                                                    KILPATRICK TOWNSEND & STOCKTON LLP
12

13                                                    By: /s/Ryan T. Bricker
                                                                Ryan T. Bricker
14
                                                      Attorneys for Plaintiff
15                                                    LEVI STRAUSS & CO.
16

17

18

19

20

21

22

23

24

25

26

27

28   74489520V.1

     COMPLAINT – Case No. 21-cv-1085                                                - 12 -
